DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinto (JP 2003-136911, of record) and further in view of Shemenski (GB 1536727, of record), Hatano (JP 2003-2006, of record), and Gaudin (US 5,591,284, newly cited)..
	As best depicted in Figures 1 and 2, Shinto is directed to a tire construction comprising six belt layers (7a-7f) formed with steel cords.  Shinto further teaches that belt layers 7c and 7d, which correspond with a third belt layer and a fourth belt layer, have a width between 0.70 and 0.95 times a tread width (Abstract).  Given that the maximum section width of the tire is ever so slightly greater than a tread width, belt layers 7c and 7d have a width between a value less than 0.70 and a value less than 0.95 times a maximum tire section width.  This range substantially 
	Shemenski, on the other hand, is similarly directed to a steel cord having applicability in the tire industry (Page 1, Lines 5+).  Shemenski recognizes the extremely well known and conventional use of brass coating in tire steel cords (Page 4, Lines 35+), wherein a ratio between copper and zinc is between 3:1 and approximately 1.8:1.  One of ordinary skill I the art at the time of the invention would have expected the steel cord of Shinto to be a conventional brass coated steel cord.  It is emphasized that such represents the predominant type of steel cord in the tire industry.
	Shemenski further teaches that improved surface protection and adhesion of such cords with surrounding rubber layers can be achieved by performing a specific pre-treatment.  More particularly, Shemenski suggests the use of precipitation anions, such as phosphates, in combination with a cyclic compound, such as a benzotriazole (Page 2, Lines 17-58).  The method of Shemenski can include a first application step in which said precipitation anions are applied to a brass coated steel cord and a second application step in which said benzotriazole is subsequently applied.  This method appears to be extremely similar to that detailed by the claimed invention and as such, one would have expected the treated steel cord of Shinto in view of Shemenski to demonstrate N surface atoms in accordance to the claimed invention (see Paragraph 40 in Applicant’s original disclosure).  This rationale is applicable to claim 1 and 
	Also, regarding claim 1 (and claims 13 and 14), Shinto is completely silent with respect to the belt topping rubber composition.  In any event, belt topping rubber compositions conventionally include between 1 and 15 phr of silica and between 0 and 1 phr of a cobalt salt.  Hatano provides one example of such a conventional belt topping rubber composition formed with between 4 and 15 phr of silica and in the absence of a cobalt salt (or a salt content of 1 phr).  Hatano states that such a topping rubber provides high durability and promotes weight reduction (Abstract).  One of ordinary skill in the art at the time of the invention would have found it obvious to use the belt topping rubber of Hatano in the tire of Shinto.  It is particularly noted that the disclosed range of 4-15 phr by Hatano is fully encompassed by the broad range, as well as the narrow range, of the claimed invention.    
	Lastly, Shinto broadly teaches that layers 7c-7f (third thru sixth belt layers) have a width between 0.70 and 0.95 times a tread width (Abstract).  Shinto includes an exemplary tire construction in the figures in which a fifth belt layer has a greatest width of all the belt layers.  A fair reading of Shinto, however, does not suggest the exclusive use of such a belt arrangement.  It is extremely well known and conventional to stagger the ends of belt widths in general in order to eliminate the buildup of stresses.  This arrangement is commonly done independent of 
	Regarding claim 2, as detailed above, Shinto teaches belt widths that satisfy the claimed quantitative relationship.
	With respect to claims 3, 6, and 12, the general disclosure of steel cords is well recognized as encompassing, at a minimum, a cord having a plurality of twisted metal wires or filaments.  Shemenski provides one example of such a common steel cord formed by twisting 5 steel wires (Page 4, Lines 44-46).  Shemenski also states that “brass” is recognized as having between 65 and 75 percent copper and between 35 and 25 percent zinc.
	As to claims 4, 7, and 8, Shemenski specifically teaches the use of benzotriazole.  Additionally, the pH of the buffer solution is directed to the method of manufacture and such limitations fail to further define the structure of the claimed tire articles (lack of evidence that the claimed method results in a materially different tire article). 
	Regarding claims 5 and 9-11, Hatano details belt topping rubber compositions that are devoid of cobalt salts.
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 6, 2021